UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJune 30, 2011(Unaudited) DWS Global Inflation Plus Fund Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 2.8% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Government National Mortgage Association, 5.5%, 7/15/2035 Total Mortgage-Backed Securities Pass-Throughs (Cost $6,409,946) Asset-Backed 0.4% Credit Card Receivables Discover Card Master Trust, "A2", Series 2007-A2, 0.587% *, 6/15/2015 (Cost $990,703) Collateralized Mortgage Obligations 2.0% Federal National Mortgage Association: "FT", Series 2003-102, 0.586% *, 10/25/2033 "FE", Series 2003-118, 0.686% *, 12/25/2033 "FJ", Series 2003-45, 1.691% *, 6/25/2033 "SA", Series 2003-30, Interest Only, 7.464% ***, 10/25/2017 Government National Mortgage Association: "FY", Series 2002-76, 0.486% *, 12/16/2026 "FD", Series 2001-30, 1.136% *, 3/20/2031 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.636% *, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $4,802,681) Government & Agency Obligations 85.4% US Government Sponsored Agency 2.9% Federal National Mortgage Association, 2.932% *, 8/8/2011 US Treasury Obligations 82.5% US Treasury Inflation-Indexed Bonds: 1.75%, 1/15/2028 (a) 2.125%, 2/15/2040 2.375%, 1/15/2025 (a) 2.5%, 1/15/2029 (a) 3.625%, 4/15/2028 (a) US Treasury Inflation-Indexed Notes: 0.5%, 4/15/2015 0.625%, 4/15/2013 (a) 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 1.875%, 7/15/2015 (a) 2.0%, 1/15/2016 (a) US Treasury Note, 3.625%, 2/15/2020 (a) Total Government & Agency Obligations (Cost $192,159,654) Short-Term US Treasury Obligations 3.4% US Treasury Bills: 0.063% **, 10/27/2011 (b) 0.079% **, 9/15/2011 (b)(c) 0.079% **, 9/15/2011 (b) 0.09% **, 11/10/2011 0.092% **, 1/12/2012 0.099% **, 10/27/2011 (b) 0.144% **, 10/20/2011 (b) 0.149% **, 10/20/2011 (b) Total Short-Term US Treasury Obligations (Cost $8,168,318) Shares Value ($) Common Stocks 0.8% Financials American Capital Agency Corp. (REIT) (a) (Cost $1,889,591) Securities Lending Collateral 40.6% Daily Assets Fund Institutional, 0.13% (d) (e) (Cost $96,431,182) Cash Equivalents 2.8% Central Cash Management Fund, 0.11% (d) (Cost $6,549,805) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $317,401,880) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * These securities are shown at their current rate as of June 30, 2011.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of June 30, 2011. † The cost for federal income tax purposes was $318,386,023.At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $9,969,401.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $11,001,692 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,032,291. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2011 amounted to $93,629,237 which is 39.4% of net assets. (b) At June 30, 2011, this security has been pledged, in whole or in part, as collateral for open commodity-linked rate swap contracts. (c) At June 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At June 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 9/15/2011 13 ) 10 Year Canadian Government Bond CAD 9/21/2011 24 ) 10 Year Japanese Government Bond JPY 9/8/2011 9 2 Year US Treasury Note USD 9/30/2011 39 Copper Futures USD 8/26/2011 3 Copper Futures USD 9/23/2011 3 Copper Futures USD 9/20/2011 2 Copper Futures USD 9/27/2011 3 Natural Gas Futures USD 9/26/2012 6 ) United Kingdom Long Gilt Bond GBP 9/28/2011 3 ) Total net unrealized appreciation At June 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year US Treasury Note USD 9/21/2011 ) Federal Republic of Germany Euro-Bund EUR 9/8/2011 23 ) Federal Republic of Germany Euro-Schatz EUR 9/8/2011 ) Copper Futures USD 9/20/2011 2 ) Copper Futures USD 9/23/2011 3 ) Copper Futures USD 9/27/2011 3 ) Copper Futures USD 8/26/2011 3 ) Natural Gas Futures USD 3/28/2012 6 Total net unrealized depreciation ) At June 30, 2011, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (f) Long Positions 7/22/2011 1 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/22/2011 2 % Barclays Capital Pure Beta DJ-UBSCI Excess Return Index ) 7/22/2011 3 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/22/2011 4 % Dow Jones-UBS Commodity Index 3 Month Forward ) 7/22/2011 5 % UBS Basket 7/22/2011 6 % Goldman Dow Jones-UBS Commodity Excess Return E95 Strategy ) 7/22/2011 7 % Citi Cubes Dow Jones-UBS Weighted Index ) 7/22/2011 3 % Merrill Lynch Commodity Index eXtra LDA Excess Return Index ) 9/26/2012 3 % Merrill Lynch Natural Gas ) Short Positions 7/22/2011 2 % Dow Jones-UBS Commodity Index 7/22/2011 3 % Dow Jones-UBS Commodity Index 3/28/2012 3 % Merrill Lynch Natural Gas Total net unrealized depreciation ) (f) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. At June 30, 2011, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ Depreciation ($) 5/28/2010 6/1/2012 7 % Citi Global Interest Rate Strategy Index ) — ) Counterparties: 1 JPMorgan Chase Securities, Inc. 2 Barclays Bank PLC 3 Merrill Lynch & Co., Inc 4 Morgan Stanley 5 UBS AG 6 The Goldman Sachs & Co. 7 Citigroup, Inc. At June 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD AUD 7/19/2011 UBS AG USD CAD 7/19/2011 UBS AG USD EUR 7/19/2011 UBS AG USD NZD 7/19/2011 UBS AG USD SEK 7/19/2011 UBS AG USD SEK 7/19/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 7/19/2011 UBS AG USD JPY 7/19/2011 UBS AG AUD USD 7/19/2011 UBS AG CAD USD 7/19/2011 UBS AG CHF USD 7/19/2011 UBS AG CHF USD 7/19/2011 UBS AG EUR USD 7/19/2011 UBS AG JPY USD 7/19/2011 UBS AG NOK USD 7/19/2011 UBS AG NZD USD 7/19/2011 UBS AG Total unrealized depreciation Currency Abbreviations AUD Australian Dollar JPY Japanese Yen CAD Canadian Dollar NOK Norwegian Krone CHF Swiss Franc NZD New Zealand Dollar EUR Euro SEK Swedish Krona GBP British Pound USD United States Dollar Investment in Subsidiary The Fund may seek exposure to the commodities markets by investing a portion of its assets in a wholly owned subsidiary organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments such as swaps and futures contracts. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. As of June 30, 2011, the Fund held $8,934,526 in the Subsidiary, representing 3.8% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the accounts of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Fixed Income Investments(g) Mortgage-Backed Securities Pass-Throughs $
